Title: Enclosure: Schedule F, [9 January 1790]
From: 
To: 


SCHEDULE F
Table Shewing the Annuity Which a Person of a Given Age, Would be Entitled to During Life, From the Time he Should Arrive at a Given Age, Upon the Present Payment of a Hundred Dollars, Computing Interest at Four Per Cent.


Age at the time of payment.
Age when entitled.
Annuity.
Age when entitled.
Annuity.
Age when entitled.
Annuity.
Age when entitled.
Annuity.


1
21
23.453
31
42.625
41
84.522
50
174.11 


2
22
20.376
32
37.365
42
74.936
50
143.14 


3
23
19.415
33
35.775
43
72.440
50
128.46 


4
24
18.826
34
34.970
44
71.697
50
117.64 


5
25
18.457
35
34.660
45
71.840
50
108.95 


6
26
18.280
36
34.619
46
72.584
50
101.60 


7
27
18.188
37
34.767
47
73.752
50
95.210


8
28
18.258
38
35.235
48
75.720
50
89.971


9
29
18.383
39
35.830
49
78.025
50
85.238


10
30
18.617
40
37.006
50
81.960




11
21
10.346
31
18.803
41
37.286
50
75.500


12
22
10.414
32
19.072
42
38.162
50
73.058


13
23
10.519
33
19.382
43
39.249
50
70.246


14
24
10.608
34
19.704
44
40.493
50
66.279


15
25
10.727
35
20.088
45
41.638
50
63.151


16
26
10.818
36
20.489
46
42.957
50
60.129


17
27
10.939
37
20.911
47
44.358
50
57.258


18
28
11.065
38
21.354
48
45.888
50
54.520


19
29
11.195
39
21.821
49
47.519
50
51.907


20
30
11.352
40
22.313
50
49.415




21
31
11.515
41
22.836
50
47.038




22
32
11.687
42
23.386
50
44.770




23
33
11.846
43
23.987
50
42.534




24
34
12.028
44
24.719
50
40.460




25
35
12.253
45
25.396
50
38.510




26
36
12.462
46
26.128
50
36.572




27
37
12.682
47
26.902
50
34.726




28
38
12.913
48
27.749
50
32.967




29
39
13.155
49
28.647
50
31.329




30
40
13.385


50
29.643




31
41
13.629


50
28.073




32
42
13.884


50
26.580




33
43
14.190


50
25.161




34
44
14.547


50
23.812




35
45
14.827


50
22.483




36
46
15.157


50
21.217




37
47
15.512


50
20.023




38
48
15.896


50
18.886




39
49
16.301


50
17.806




40
50
16.783








